Name: 95/589/EC: Council Decision of 22 December 1995 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  animal product;  tariff policy
 Date Published: 1995-12-30

 Avis juridique important|31995D058995/589/EC: Council Decision of 22 December 1995 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal Official Journal L 329 , 30/12/1995 P. 0037 - 0037COUNCIL DECISIONof 22 December 1995extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal(95/589/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Protocol 3 to the 1972 Act of Accession, and in particular Article 1 (2) and the second subparagraph of Article 5 thereof, Having regard to the proposal from the Commission, Whereas Community rules concerning trade with third countries in agricultural products subject to a common organization of the market apply to the Isle of Man in accordance with Article 1 (2) of Protocol 3 to the 1972 Act of Accession and with Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (1); Whereas livestock production is a traditional activity in the Isle of Man and plays a central part in the island's agriculture; Whereas, prior to the introduction of the common organization of the market in sheepmeat and goatmeat within the Community, the Isle of Man, as part of its local market organization, applied certain mechanisms to control imports of sheepmeat into the island in order to ensure that the need to supply the requirements of trade could be met whilst avoiding distortions in the pattern of sheep production and, indirectly, in cattle production on the island and in its own agricultural support system; Whereas, therefore, by Decision 82/530/EEC (2), the United Kingdom was authorized to permit the Isle of Man Government to apply a system of special licences for imports of sheepmeat and beef and veal originating in third countries and in the Member States, without prejudice to the measures concerning trade with third countries provided for by Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3) and Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (4); whereas this authorization was granted for a period ending on 31 December 1995; Whereas the Commission has submitted to the Council a proposal to extend the term of validity of the system; whereas, pending the decision of the Council on the contents of the said proposal, in order to avoid a legal vacuum, the term of validity of Decision 82/530/EEC should be extended for a limited period; Whereas Article 2 of Decision 82/530/EEC should therefore be amended, HAS ADOPTED THIS DECISION: Article 1Article 2 of Decision 82/530/EEC is hereby replaced by the following: 'Article 2This Decision shall apply until 31 January 1996.'Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 68, 15. 3. 1973, p. 1. (2) OJ No L 234, 9. 8. 1982, p. 7. Decision as last amended by Decision 92/153/EEC (OJ No L 65, 11. 3. 1992, p. 33). (3) OJ No L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 424/95 (OJ No L 45, 1. 3. 1995, p. 2). (4) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EC) No 1265/95 (OJ No L 123, 3. 6. 1995, p. 1).